Name: Commission Regulation (EEC) No 2701/84 of 25 September 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 84 Official Journal of the European Communities No L 256/ 13 COMMISSION REGULATION (EEC) No 2701/84 of 25 September 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1 784/84 (3), as last amended by Regulation (EEC) No 2443/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1784/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980. p. 1 . ( 2) OJ No L 90, 1 . 4 . 1984, p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p. 27. (4) OJ No L 228 , 25 . 8 . 1984, p. 13 . No L 256/ 14 Official Journal of the European Communities 26. 9 . 84 ANNEX to the Commission Regulation of 25 September 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 27 from 1 to 7 October 1984 Week No 28 from 8 - to 14 October 1984 Week No 29 from 15 to 21 October 1984 Week No 30 from 22 to 28 October 1984 Week No 31 from 29 October to 4 November 1984 01.04 B 43,663 (') 43,851 (') 44,650 (') 45,590 (') 47,000 (') 02.01 A IV a) 1 92,900 (2) 93,300 (2) 95,000 (2) 97,000 (2) 100,000 (2) 2 65,030 (2) 65,310 ( 2) 66,500 (2) 67,900 (2) 70,000 (2) 3 102,190 (2) 102,630 (2) 104,500 (2) 106,700 (2) 110,000 (2) 4 1 20,770 (2) 121,290 (2) 123,500 (2) 126,100 (2) 130,000 (2) 5 aa) 120,770 (2) 121,290 ( 2) 123,500 (2) 126,100 (2) 130,000 (2) bb) 169,078 (2) 169,806 (2) 172,900 (2) 1 76,540 (2) 182,000 (2) 02.06 C II a) 1 120,770 121,290 123,500 126,100 130,000 2 169,078 169,806 172^00 176,540 1 82,000 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.